Citation Nr: 0807676	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from January 
1938 to June 1941, and in the U.S. Army from June 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision (issued in June 2004) 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, continued a 30 percent 
disability evaluation for service-connected PTSD and denied 
entitlement to TDIU.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is not 
currently active, as he suffers from depression, frequent 
tearfulness, and sense of helplessness, and occasional 
hopelessness and despair that are secondary to a 
cardiovascular accident he suffered in June 2004, and are 
more consistent with a diagnosis of adjustment disorder with 
depressed mood.  The evidence shows that he has disturbances 
of mood, slurred speech, and a mild impairment of his short-
term memory, long-term memory, and abstract thinking; 
however, these symptoms have been attributed to a non-
service-connected cerebrovascular accident (CVA) the veteran 
experienced in June 2004.  Even if the veteran's current 
symptoms had not been attributed to a non-service-connected 
disability, the competent and probative medical evidence of 
record demonstrates that the veteran's service-connected PTSD 
is characterized by no more than a social and occupational 
impairment that causes an occasional decrease in overall 
functioning due to depressed mood, situational anxiety, and 
mild memory loss.  There is no evidence of flattened affect, 
panic attacks occurring more than once a week, difficulty in 
understanding complex commands, or impaired judgment.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following substantially gainful 
employment.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In September 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The September 2003 letter informed 
the veteran that VA would assist him in obtaining relevant 
Federal records, including records from VA and other 
appropriate agencies.  He was advised that it was his 
responsibility to send medical records showing his service-
connected disability has increased in severity, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also advised that he could 
submit lay evidence showing his service-connected disability 
has become worse.  With respect to his claim for TDIU 
benefits, the veteran was informed of the schedular rating 
criteria needed to grant entitlement to the benefit sought, 
and that he needed to submit evidence showing he is unable to 
work solely because of his service-connected disabilities.  
Finally, the veteran was advised that additional information 
and evidence was needed from him and that he should submit 
all additional evidence to the RO.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claims.  

The Board notes the notice letter was sent to the veteran 
before the initial RO decision in this case.  However, the 
VCAA duty to notify has not been satisfied with respect to 
the additional requirements for an increased-compensation 
claim as recently delineated by the Court in Vazquez-Flores, 
supra.  In addition, the veteran was not informed of how 
disability ratings and effective dates are assigned, as his 
appeal was certified to the Board prior to the Court's 
decision in Dingess v. Nicholson, supra.  Nonetheless, the 
Board finds that the notice and timing errors did not affect 
the essential fairness of the adjudication because the 
September 2003 letter, together with the substantial 
development of the veteran's claim after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, while the September 2003 
letter did not specifically conform to the requirements 
provided in Vazquez-Flores, the veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit medical and/or lay 
evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a November 2005 SOC notified the veteran of the 
evidence that had been received in support of his claim and 
provided him with yet an additional 60 days to submit more 
evidence.  The SOC also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected PTSD, and provided the reasons why his claim was 
being denied.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the final Agency and final 
Board decision did not affect the essential fairness of the 
adjudication and rendered the notice and timing error non-
prejudicial.  Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from December 2000 to 
December 2003.  The veteran was also afforded a VA 
examination in September 2003.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established in May 2001, and 
the RO assigned a 30 percent disability evaluation pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  At that 
time, the RO considered a May 2000 VA outpatient treatment 
record and February 2001 VA examination report which showed 
the veteran had been diagnosed with PTSD based upon his 
combat service in the Army during World War II.  

In August 2003, the veteran filed a claim requesting his 
service-connected PTSD be re-evaluated as it had become more 
debilitating.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411.  The veteran is currently rated as 30 percent 
disabled under the general rating formula.  A 30 percent 
rating is warranted where there is an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Review of the pertinent evidence shows the veteran no longer 
meets the criteria for a diagnosis of PTSD, or, at a minimum, 
that his PTSD is not currently active.  See September 2003 VA 
examination report; VA outpatient treatment records dated 
July and September 2003.  In this regard, the Board notes the 
evidence shows the veteran suffered a stroke in June 2003 and 
has been more depressed since that time because he is unable 
to take care of himself or participate in his regular 
activities.  

At the September 2003 VA examination, the veteran reported 
experiencing depression due to his physical problems.  His 
wife and daughter reported that the veteran is terribly 
depressed and that he becomes tearful more easily with 
depressed affect.  Mental status evaluation at the September 
2003 VA examination revealed the veteran was oriented to time 
and place, but he was frequently tearful during the 
interview.  The examiner noted the veteran manifested slurred 
speech, probably secondary to his stroke, but the veteran was 
understandable.  Regarding his memory, the veteran reported 
that he has written a history of his family, including his 
older and younger siblings.  

The September 2003 VA examiner concluded that the veteran no 
longer meets the criteria for PTSD, but suffers from major 
depression secondary to his stroke.  The examiner noted the 
veteran's symptoms include subjective depression, frequent 
tearfulness and sense of helplessness, and occasional 
hopelessness and despair.  The veteran was noted to be 
completely dependent on others for his basic needs, but 
remains quite active in his church.  The final diagnosis was 
adjustment disorder with depressed mood secondary to stroke 
and personality change secondary to a medical condition.  

The other pertinent evidence of record also shows the veteran 
is not currently manifesting symptoms secondary to service-
connected PTSD.  In July 2003, the veteran was referred to 
the psychology unit at the VA Medical Center for cognitive 
and emotional screening.  The veteran was alert and 
cooperative and there were no communication difficulties.  
The veteran described his mood as despondent due to being 
disabled, and he also reported deep sadness.  The veteran 
reported that he slept poorly the night before due to a 
muscle spasm in his legs.  He also mentioned occasional 
passive suicidal ideation but clearly denied intent or plan.  
The veteran denied irritability, confusion, or forgetfulness, 
but expressed significant anxiety about financial matters as 
he had been working part-time prior to his stroke.  His 
short-term and long-term memory impairment was mild, as was 
his executive function, which tested his abstract ability.  
There was no indication of delusion or hallucination.  The 
final diagnosis was mild cognitive disorder, not otherwise 
specified, associated with cerebrovascular accident, and 
adjustment disorder with depressed mood.  The examining 
physician specifically noted the veteran's PTSD did not seem 
active at that time.  

As noted, the preponderance of the evidence shows the 
veteran's service-connected PTSD is not currently active.  
Instead, the competent and probative evidence of record shows 
his current symptomatology, namely his cognitive difficulties 
and depressed mood, are due to the stroke he suffered in June 
2003.  See September 2003 VA examination report; VA 
outpatient treatment records dated July and September 2003.  
There is no evidence of record which shows the veteran's 
current symptoms are due to his service-connected PTSD or 
that the medical professionals who have examined the veteran 
are unable to separate, or even have difficulty separating, 
the effects of his non-service-connected stroke from those of 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Therefore, the Board finds the veteran's 
current symptoms, as shown by the evidence of record, do not 
warrant the grant of a disability evaluation in excess of 30 
percent for service-connected PTSD. 

Even if the Board assumed, arguendo, that it is not possible 
to separate the effects or current symptomatology of the non-
service-connected stroke from those of the veteran's service-
connected PTSD, the Board finds the preponderance of the 
evidence is against the grant of an evaluation in excess of 
30 percent for service-connected PTSD.  

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent disability evaluation under DC 
9411, review of the record shows the veteran has disturbances 
of mood and has a mild impairment of his short-term memory, 
long-term memory, and abstract thinking; however, there is no 
objective evidence that the veteran's service-connected PTSD 
is manifested by flattened affect, panic attacks occurring 
more than once a week, difficulty in understanding complex 
commands, or impaired judgment.  Although the veteran's 
speech was slurred at the September 2003 VA examination, the 
examiner was able to understand him and there is no evidence 
of record showing his speech is circumstantial, 
circumlocutory, or stereotyped.  With respect to his work and 
social relationships, the evidence shows the veteran was 
unable to continue working his part-time job because of his 
stroke but there is no indication that his social 
relationships have been significantly disturbed as he is 
still active in his church.  See September 2003 VA 
examination report.  

Based on the foregoing, the Board finds that, although the 
veteran has manifested some of the symptoms listed for the 50 
percent evaluation, his service-connected PTSD more nearly 
approximates the level of disability contemplated in the 30 
percent evaluation.  This finding is supported by the most 
recently assigned GAF score of 70 as shown at the September 
2003 VA examination, which denotes no more than mild symptoms 
or some difficulty in social or occupational functioning.  
The examiner noted that this GAF score was related to the 
veteran's depression, while the examiner also provided a 
separate GAF score of 50 that corresponded to the severe 
symptoms the veteran manifested due to his stroke.  

In making the above determination, the Board is aware that 
the symptoms listed under the 50 percent evaluation and in 
the GAF scale are essentially examples of the type and degree 
of symptoms for that evaluation, and that the veteran need 
not demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds that the record does not 
show the veteran manifests symptoms that equal or more nearly 
approximate the criteria for a 50 percent evaluation or any 
other higher disability evaluation under DC 9411.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
30 percent rating currently assigned.  

The Board has also considered whether the veteran was 
entitled to a staged rating for his service-connected 
disability, as the Court has indicated can be done in this 
type of case.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, upon reviewing the longitudinal record in 
this case, the Board finds that, at no time since the filing 
of the veteran's claim for an increased rating, in August 
2003, has his service-connected PTSD been more disabling than 
as currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  

B.  TDIU

The veteran contends that he is unable to secure gainful 
employment due to the partial paralysis he experiences on his 
left side.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran service-connected disabilities include:  PTSD, 
rated as 30 percent disabling under DC 9411; dermatophytosis 
of the feet and toes, rated as 10 percent under DC 7813; and 
arthritis of the left and right feet, with hammertoes, 
secondary to a cold injury, separately rated as 10 percent 
disabling under DC 7122-5282.  Because the veteran does not 
have one service-connected disability rated as at least 
60 percent, or two or more disabilities with a combined 
rating of at least 70 percent, with one disability rated at 
40 percent, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  

In addition, there is no objective evidence of record showing 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  In this regard, the Board notes that, on his 
September 2003 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
stated that he was unable to secure or follow a substantially 
gainful occupation due to left-sided partial paralysis.  
However, the evidence does not show that any of his service-
connected disabilities are manifested by partial paralysis of 
the left side.  Instead, the veteran's partial paralysis has 
been medically attributed to the stroke he suffered in June 
2003.  See December 2003 VA outpatient treatment record.  In 
this regard, the Board notes the veteran is not service-
connected for left-sided partial paralysis, as entitlement to 
service connection for left hemiparesis, as a residual 
condition of the veteran's stroke, was denied in a May 2004 
rating decision.  

Moreover, the veteran was given an opportunity to submit 
evidence in support of his claim, and yet there is no 
objective evidence of record, such as medical records or 
personnel records from his former employers, showing that he 
was unable to continue working or secure substantially 
gainful employment due to his service-connected disabilities 
alone.  In this context, the Board notes the evidence shows 
the veteran retired from full-time employment in June 2003 
and was working part-time as a groundskeeper at Clackamas 
Christian School, but he could not continue working after his 
stroke in June 2003.  There is no competent evidence of 
record suggesting that he was unable to continue working due 
to his service-connected disabilities alone.  Therefore, the 
Board finds the preponderance of the evidence is against the 
grant of TDIU.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected PTSD is denied.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


